DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 13JAN2022 has been entered. Claims 32 – 51 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 13JAN2022 have been fully considered but they are either not applicable to – or persuasive against - Rejections to the new claims:

Argument 1: Drawing Objection: “FIG. 5 stands objected to by the Examiner. In particular, the Examiner indicated that FIG. 5 does not include labels for the display module 10 and the groove wall 24. A replacement drawing for FIG. 5 that labels the display module 10 and the groove wall 24 is attached hereto. … Additionally, a replacement drawing for FIG. 6 that makes the clarifications suggested by the Examiner is attached hereto.”
Response 1: based on the amended Drawings the Objection is withdrawn.

Argument 2: Claim Rejections — 35 U.S.C. § 112(b): “Claims 12-13 have been cancelled. Accordingly, the Applicant respectfully requests that 35 U.S.C. § 112(b) rejections be withdrawn.”
Response 2: based on the amendment the Rejection is withdrawn.

Argument 3: Claim Rejections — 35 U.S.C. § 102: “Claims 12-13 and 17 have been cancelled. Accordingly, the Applicant respectfully requests that the 35 U.S.C. § 102 rejections of claims 12-13 and 17 be withdrawn. 
Response 3: based on the amendment the Rejection is withdrawn.

Argument 4: Claim Rejections — 35 U.S.C. § 103: “Claims 14-16 and 18-31 have been cancelled. Accordingly, the Applicant respectfully requests that the 35 U.S.C. § 103 rejections of claims 14-16 and 18-31 be withdrawn.” 
Response 4: based on the amendment the Rejection is withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 43, and 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claims recite (in part):

34. (New) The electronic device of claim 32, 
wherein the processor is further configured to control the electronic device to be started when the second pressure exceeds a preset value.
43. (New) The mobile terminal of claim 40, 
wherein the pressure-sensitive components are further configured to detect a second pressure, and wherein the processor is further configured to control the mobile terminal to be started when the second pressure exceeds a preset value.
51. (New) The method of claim 49, 
further comprising:
controlling the electronic device to be started when the second pressure exceeds a preset value.

Particularly as the processor is recited to make the determination (and/or interpreted to make the determination) of the condition for the device/terminal to “start,” it is unclear as the processor is itself must be “started” (running/operating) what further functionality is “started” by the determination. It is noted that while the term “start” (or one of its forms) is found in ¶ 0010 of the present Specification (below), its use is interpreted as applying to a “display” being enabled from a “sleep state” (i.e., being turned on).
[0010] In addition to the foregoing components, the mobile terminal further includes pressure-sensitive components corresponding to the arc-shaped display areas, and an Al chip. The Al chip is configured to control working of the display module. Specifically, the Al chip is configured to: when pressure detected by the pressure-sensitive components does not exceed a first specified value, control the display module to stay in a sleep state; or when pressure detected by the pressure-sensitive components exceeds a first specified value, control the display module to start. That the display module starts specifically includes: when the pressure detected by the pressure-sensitive components exceeds the first specified value, controlling the touch panel to start to work; and then determining, based on whether the touch panel receives a touch signal, to light the flexible display screen. 

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 36 – 41, and 45 - 48 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0234362 to MOON et al. (hereinafter “MOON”) in view of U.S. Patent Publication 2013/0076649 to MYERS et al. (hereinafter “MYERS”) and U.S. Patent Publication 2008/0108340  to KARSTENS.


Regarding Claim 32 (New), MOON discloses an electronic device comprising: 
a middle frame comprising: an obverse side; a reverse side; a left-side wall coupling the obverse side and the reverse side; and a right-side wall coupling the obverse side and the reverse side; an obverse-side display area positioned on the obverse side; a battery cover positioned on the reverse side (Referring to FIG. 3, an electronic device 300 may include a printed circuit board (PCB) 360, a bracket 320, a display module 330, and a front window 340, which may be disposed in a manner of being sequentially staked on the upper side of the housing 310. … the battery pack 370 is accommodated in an accommodation space 311 of the battery pack 370, which is formed in the housing 310. [¶ 0137] … the bracket 320 may be used as a component for reinforcing the entire rigidity of the electronic device 300 by being disposed within the electronic device 300. [¶ 0141])
a left-side display area positioned on the left-side wall; a right-side display area positioned on the right-side wall; a processor coupled to the obverse-side display area, the left-side display area, the right-side display area, and the pressure-sensitive components (the front surface 2001, in which the display 201 is provided, may include a planar portion 2011, and a left bent portion 2012 and a right bent portion 2013 which are formed on the left and right of the planar portion 2011, respectively. [¶ 0130] … the portable electronic device may further include a processor and a memory within the space. The memory may store instructions that, upon being executed, cause the processor to display a first 
pressure-sensitive components configured to detect a first pressure; and a processor (Referring to FIG. 1, an electronic device 100 includes a bus 110, a processor 120, a memory 130, an input/output interface 150, a display 160, and a communication interface 170. In various embodiments of the present disclosure, the electronic device 100 can omit at least one of the components or further include another component. [¶ 0101] … The bus 110 includes a circuit for connecting the components (e.g., the processor 120, the memory 130, the input/output interface 150, the display 160, and the communication interface 170) and delivering communications (e.g., a control message) therebetween. [¶ 0102] … The touch panel 4052 recognizes a touch input, for example, by using at least 

While MOON does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, MYERS teaches: 
a left-side display area positioned on the left-side wall; a right-side display area positioned on the right-side wall (Device 10 may have a flexible display such as flexible display 14. [¶ 0039] … The display pixel array may be, for example, an organic light-emitting diode (OLED) array. [¶ 0039] … The use of OLED technology to form flexible display 14. [¶ 0040] … Display 14 may have portions that are visible on a front side such as front surface 22 of device 10 and portions that are bent so that they are visible on edges such as sidewall surfaces 24 of device 10. [¶ 0041] … Housing 12 may have openings such as openings 18 that allow bent portions of display 14 to be visible through openings 18. In the example of FIG. 1, housing 12 has three openings 18 for portions of display 14 that may be configured to be virtual buttons, virtual switches, scrolling displays, etc. [¶ 0044])
pressure-sensitive components configured to detect a first pressure; and a processor configured to: … control one of the left-side display area or the right-side display area to display touch keys based on the position at which the electronic device is held (Housing 12 may have openings such as openings 18 that allow bent portions of display 14 to be visible through openings 18. In the example of FIG. 1, housing 12 has three openings 18 for portions of display 14 control” the display areas may be interpreted as “controlling” whether “to display” – not necessarily or explicitly “controlling” what “to display.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON with that of MYERS for advantage of an electronic device … provided … [with] a flexible 
While MYERS teaches a plurality of “modes” (e.g., gaming, cellular telephone) and these mode may be associated with different orientations (e.g., a landscape orientation during operation of device 10 in a gaming mode), the combination of MOON and MYERS does not explicitly teach, or is not relied on to teach: 
determine, using the first pressure, a position at which the electronic device is held

However, in the same field of endeavor, KARSTENS teaches: 
pressure-sensitive components configured to detect a first pressure; and a processor configured to: determine, using the first pressure, a position at which the electronic device is held; and control [device functionality] based on the position at which the electronic device is held (changing device functionality based on: orientation of the device; how the device is being held; [¶¶  0023 – 0025]… one or more of sensors 306 may detect a change in an environmental condition, such as how device 302 is being held. Touch/pressure sensors 312 may detect a manner in which device 302 is being held. Numerous touch/pressure sensors 312 may be located around the edges of device 302. As an example, if a user holds device 302 in a position where two hands are on device 302, one on each end of device 302 with respect to the orientation of device 302 shown in FIG. 3, and with the user's fingers on video gaming controls located on the device, then specific ones of touch/pressure sensors 312 will be 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON and MYERS with that of KARSTENS for advantage to provide for changing electronic device functionality based on environmental conditions. (KARSTENS: ¶ 0012)

Regarding Claim 36 (New), the combination of MOON, MYERS, and KARSTENS teaches the electronic device of claim 32. 
MOON further discloses: 
wherein the touch keys comprise volume keys (one pair of first side key buttons 211 may be disposed on the left bezel portion 221 to partially protrude to contribute to the execution of a volume up/down function, a scroll function, and the like. [¶ 0128])

MYERS further teaches:
wherein the touch keys comprise volume keys (Customizable virtual buttons can be repurposed during normal operation of device 10. Graphical and text displays on display 14 may indicate the current purpose and location of a virtual button to a user of device 10. As an example, round virtual buttons indicating a "+" and "-" for raising and lowering audio output volume may be replaced by an image of a camera when a user changes from an audio mode of operation to an image capture mode of operation of device 10. [¶ 0047] … Users may change the mode of operation of device 10 together with the display function of edge displays 52 or may change the mode display function of edge displays 52 without changing the mode of operation of device 10. For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10. [¶ 0056])

Motivation to combine the teaching of MOON with that of MYERS given in Claim 32 above.

Regarding Claim 37 (New), the combination of MOON, MYERS, and KARSTENS teaches the electronic device of claim 32. 
MOON further discloses: 
wherein the touch keys comprise game keys (An electronic device may also be a smart home appliance. For example, smart home appliances may include at least … a game console (e.g., Xbox® PlayStation®). [¶ 0091])

MYERS further teaches:
wherein the touch keys comprise game keys (virtual buttons may include buttons on edges 24 that may be operated by a user when holding device 10 in a landscape orientation during operation of device 10 in a gaming mode. [¶ 0047])

Motivation to combine the teaching of MOON with that of MYERS given in Claim 32 above.

Regarding Claim 38 (New), the combination of MOON, MYERS, and KARSTENS teaches the electronic device of claim 32. 
MOON further teaches: 
wherein the obverse-side display area comprises a flexible display screen, a touch panel, and a protection cover, wherein the touch panel is stacked on the flexible display screen, and wherein the protection cover is stacked on the touch panel (The electronic device includes a transparent front glass cover that includes a planar surface that forms a front surface of the electronic device, a planar rear glass cover that forms a rear surface of the electronic device, a metal bezel that surrounds a space formed by the front glass cover and the rear glass cover, and a flexible display device that is embedded in the space and exposed through the front glass cover. [¶ 0013] … The front glass cover includes a first curved surface that extends from a first side edge of the planar surface, and a second curved surface that extends from a second side edge of the planar surface and is formed opposite to the first curved surface. The flexible display device includes a touch screen that extends along the first curved surface, the planar surface, and the second curved surface. [¶ 0014] … The front glass cover includes a first curved surface that extends from a first side edge of the planar surface, and a second curved surface that extends from a second side edge of the planar surface and is formed opposite to the first curved surface. The flexible display device includes a touch screen that extends along the first curved surface, the planar surface, and the second curved surface. [¶ 0184])

MYERS further teaches:
wherein the obverse-side display area comprises a flexible display screen, a touch panel, and a protection cover, wherein the touch panel is stacked on the flexible display screen, and wherein the protection cover is stacked on the touch panel (Electronic devices may be provided with flexible displays. The flexible displays may include one or more flexible layers and may be mounted under a transparent display cover layer such as a layer of clear glass or plastic. For example, a flexible display may be mounted on the underside of a cover layer. Flexible displays may include a touch-sensitive layer that allows a user to provide touch input to an electronic device. Display pixels on a flexible display may be used to display visual information to the user. [¶ 0006])

Motivation to combine the teaching of MOON with that of MYERS given in Claim 32 above.
Regarding Claim 39 (New), the combination of MOON, MYERS, and KARSTENS teaches the electronic device of claim 32. 
MOON further teaches:  
wherein the protection cover is an equal-thickness transparent cover plate (the front window 340 may have a uniform thickness and may be formed in a shape having a certain curvature. [¶ 0148])

Regarding Claim 40 (New), MOON discloses a mobile terminal comprising: 
an obverse-side display area; a battery cover; a left-side display area positioned between the obverse-side display area and the battery cover; a right-side display area positioned between the obverse-side display area and the battery cover (An electronic device, according to various embodiments of the present disclosure, ;
pressure-sensitive components configured to detect a first pressure (The touch panel 4052 recognizes a touch input, for example, by using at least one of an electrostatic type, a pressure-sensitive type, and an ultrasonic type. [¶ 0393]); and
a processor coupled to the obverse-side display area, the left-side display area, the right- side display area, and the pressure-sensitive components (Referring to FIG. 1, an electronic device 100 includes a bus 110, a processor 120, a memory 130, an input/output interface 150, a display 160, and a communication interface 170. In various embodiments of the present disclosure, the electronic device 100 can omit at least one of the components or further include another component. [¶ 0101] … The bus 110 includes a circuit for connecting the components (e.g., the processor 120, the memory 130, the input/output interface 150, the display 160, and the communication interface 170) and delivering communications (e.g., a control message) therebetween. [¶ 0102]) 

While MOON does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, MYERS teaches: 
a processor … configured to:
control one of the left-side display area or the right-side display area to display touch keys based on the position at which the mobile terminal is held (Device 10 may have a flexible display such as flexible display 14. [¶ control” the display areas may be interpreted as “controlling” whether “to display” – not necessarily or explicitly “controlling” what “to display.”)

Motivation to combine the teaching of MOON with that of MYERS given in Claim 32 above.
While MYERS teaches a plurality of “modes” (e.g., gaming, cellular telephone) and these mode may be associated with different orientations (e.g., a landscape orientation during operation of device 10 in a gaming mode), the combination of MOON and MYERS does not explicitly teach, or is not relied on to teach: 
determine, using the first pressure, a position at which the electronic device is held

However, in the same field of endeavor, KARSTENS teaches: 
a processor coupled to … the pressure-sensitive components and configured to: determine, using the first pressure, a position at which the mobile terminal is held; control [device functionality] based on the position at which the mobile terminal is held (changing device functionality based on: orientation of the device; how the device is being held; [¶¶  0023 – 0025]… one or more of sensors 306 may detect a change in an environmental condition, such as how device 302 is being held. Touch/pressure sensors 312 may detect a manner in which device 302 is being held. Numerous touch/pressure sensors 312 may be located around the edges of device 302. As an example, if a user holds device 302 in a position where two hands are on device 302, one on each end of device 302 with respect to the orientation of device 302 shown in FIG. 3, and with the user's fingers on video gaming controls located on the device, then specific ones of touch/pressure sensors 312 will be activated. The specific ones of touch/pressure sensors 312 send their signals to data processing system 304. Data processing system 304 references touch/pressure sensor patterns stored in storage 322 for the initiated touch/pressure sensors 312 to determine which function should be initiated. With reference to the above example, detecting that the user is holding device 302 in a position where two hands are on device 302, one on each end of device 302 and with the user's fingers on video gaming controls located on the device, data processing system 304 would initiate a video gaming function on device 302. [¶ 0033] … As another example, if a user has 

Motivation to combine the teaching of MOON and MYERS with that of KARSTENS given in Claim 32 above.

Regarding Claim 41 (New), the combination of MOON and MYERS teaches the mobile terminal of claim 40. 
MOON further teaches: 
further comprising a middle frame, wherein the middle frame comprises: an obverse side configured to support the obverse-side display area; a reverse side configured to support the battery cover; a left-side wall coupling the obverse side and the reverse side; and a right-side wall coupling the obverse side and the reverse side (Referring to FIG. 3, an electronic device 300 may include a printed circuit board (PCB) 360, a bracket 320, a display module 330, and a front window 340, which may be disposed in a manner of being sequentially staked on 

Regarding Claim 45 (New), the combination of MOON and MYERS teaches the mobile terminal of claim 40. 
MOON further discloses: 
wherein the touch keys comprise volume keys (one pair of first side key buttons 211 may be disposed on the left bezel portion 221 to partially protrude to contribute to the execution of a volume up/down function, a scroll function, and the like. [¶ 0128])

MYERS further teaches:
wherein the touch keys comprise volume keys (Customizable virtual buttons can be repurposed during normal operation of device 10. Graphical and text displays on display 14 may indicate the current purpose and location of a virtual button to a user of device 10. As an example, round virtual buttons indicating a "+" and "-" for raising and lowering audio output volume may be replaced by an image of a camera when a user changes from an audio mode of operation to an image capture mode of operation of device 10. [¶ 0047] … Users may change the mode of operation of device 10 together with the display function of edge displays 52 or 

Motivation to combine the teaching of MOON with that of MYERS given in Claim 32 above.
Regarding Claim 46 (New), the combination of MOON and MYERS teaches the mobile terminal of claim 40. 
MOON further discloses: 
wherein the touch keys comprise game keys (An electronic device may also be a smart home appliance. For example, smart home appliances may include at least … a game console (e.g., Xbox® PlayStation®). [¶ 0091])

MYERS further teaches:
wherein the touch keys comprise game keys (virtual buttons may include buttons on edges 24 that may be operated by a user when holding device 10 in a landscape orientation during operation of device 10 in a gaming mode. [¶ 0047])

Motivation to combine the teaching of MOON with that of MYERS given in Claim 32 above.

Regarding Claim 47 (New), the combination of MOON and MYERS teaches the mobile terminal of claim 40. 
MOON further discloses:
wherein the obverse-side display area comprises a flexible display screen, a touch panel, and a protection cover, wherein the touch panel is stacked on the flexible display screen, and wherein the protection cover is stacked on the touch panel (The electronic device includes a transparent front glass cover that includes a planar surface that forms a front surface of the electronic device, a planar rear glass cover that forms a rear surface of the electronic device, a metal bezel that surrounds a space formed by the front glass cover and the rear glass cover, and a flexible display device that is embedded in the space and exposed through the front glass cover. [¶ 0013] … The front glass cover includes a first curved surface that extends from a first side edge of the planar surface, and a second curved surface that extends from a second side edge of the planar surface and is formed opposite to the first curved surface. The flexible display device includes a touch screen that extends along the first curved surface, the planar surface, and the second curved surface. [¶ 0014] … The front glass cover includes a first curved surface that extends from a first side edge of the planar surface, and a second curved surface that extends from a second side edge of the planar surface and is formed opposite to the first curved surface. The flexible display device includes a touch screen that extends along the first curved surface, the planar surface, and the second curved surface. [¶ 0184])

MYERS further teaches:
wherein the obverse-side display area comprises a flexible display screen, a touch panel, and a protection cover, wherein the touch panel is stacked on the flexible display screen, and wherein the protection cover is stacked on the touch panel (Electronic devices may be provided with flexible displays. The flexible displays may include one or more flexible layers and may be mounted under a transparent display cover layer such as a layer of clear glass or plastic. For example, a flexible display may be mounted on the underside of a cover layer. Flexible displays may include a touch-sensitive layer that allows a user to provide touch input to an electronic device. Display pixels on a flexible display may be used to display visual information to the user. [¶ 0006])

Motivation to combine the teaching of MOON with that of MYERS given in Claim 32 above.

Regarding Claim 48 (New), the combination of MOON and MYERS teaches the mobile terminal 47. 
MOON further teaches:  
wherein the protection cover is an equal-thickness transparent cover plate (the front window 340 may have a uniform thickness and may be formed in a shape having a certain curvature. [¶ 0148])

Claims 33 and 42 rejected under 35 U.S.C. 103 as being unpatentable over MOON in view of MYERS, KARSTENS, and U.S. Patent Publication 2021/0109623  to BAE et al. (hereinafter “BAE”).

Regarding Claim 33 (New), the combination of MOON, MYERS, and KARSTENS teaches the electronic device of claim 32. 
While MOON discloses (the electronic device may include at least one physical key button that is disposed to be at least partially exposed to the outside. … the key button may also be disposed on the other side of the electronic device and may perform a power ON/OFF function, a wake-up/sleep function, and the like. [¶ 0239]), the combination of MOON, MYERS, and KARSTENS does not explicitly teach, or is not relied on to teach, in the same field of endeavor, BAE teaches: 
wherein the pressure-sensitive components are further configured to detect a second pressure, and wherein the processor is further configured to control the electronic device to be maintained in a sleep state when the second pressure does not exceed a preset value (the electronic device 101 may switch the inactive status to the active status in response to a user manipulation (e.g., pressing of a physical button or a specific touch gesture). The active status may be referred to as various terms such as a wake-up status, an awake status, a wake-up mode, an awake-mode, a general mode, an active mode, or the like, but is not limited to a term used in the present disclosure. [¶ 0029] … Referring to FIG. 2 … an electronic device 201 may include a display panel 210, a display driving IC (DDI) 215, a touch sensor 220, a touch sensor IC 225, a pressure value of the first pressure being above/higher or below/lower than the second pressure; 2) the sleep state when the second pressure exceeds the preset value.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON and MYERS with that of BAE for advantage to support an active status allowing a user to concentratedly use the function of the electronic device 101 and an inactive status for waiting for the use of the user. (BAE: ¶ 0028)

Regarding Claim 42 (New), the combination of MOON and MYERS teaches the mobile terminal of claim 40. 
While MOON discloses (the electronic device may include at least one physical key button that is disposed to be at least partially exposed to the outside. … the key button may also be disposed on the other side of the electronic device and may perform a power ON/OFF function, a wake-up/sleep function, and the like. [¶ 0239]), the combination of MOON and MYERS does not explicitly teach, or is not relied on to teach, in the same field of endeavor, BAE teaches: 
wherein the pressure-sensitive components are further configured to detect a second pressure, and wherein the processor is further configured to control the mobile terminal to be maintained in a sleep state when the second pressure does not exceed a preset value (the electronic device 101 may switch the inactive status to the active status in response to a user manipulation (e.g., pressing of a physical button or a specific touch gesture). The active status may be referred to as various terms such as a wake-up status, an awake status, a wake-up mode, an awake-mode, a general mode, an active mode, or the like, but is not limited to a term used in the present disclosure. [¶ 0029] … Referring to FIG. 2 … an electronic device 201 may include a display panel 210, a display driving IC (DDI) 215, a touch sensor 220, a touch sensor IC 225, a pressure sensor 230, a pressure sensor IC 235, a haptic actuator 240, a memory 250, and a host processor 260. [¶ 0038] … The pressure sensor 230 may sense pressure (or force) applied by an external object (e.g., a finger or an electronic pen). [¶ 0048] … the pressure sensor IC 235 may include an embedded memory … the value of the first pressure being above/higher or below/lower than the second pressure; 2) the sleep state when the second pressure exceeds the preset value.)

Motivation to combine the teaching of MOON and MYERS with that of BAE given in Claim 33 above.

Claims 34 and 43 rejected under 35 U.S.C. 103 as being unpatentable over MOON in view of MYERS, KARSTENS, and U.S. Patent Publication 2018/0039368  to CHOI et al. (hereinafter “CHOI”) .

Regarding Claim 34 (New), the combination of MOON, MYERS, and KARSTENS teaches the electronic device of claim 32. 

 does not explicitly teach, or is not relied on to teach, in the same field of endeavor, CHOI teaches: 
wherein the pressure-sensitive components are further configured to detect a second pressure, and wherein the processor is further configured to control the electronic device to be started when the second pressure exceeds a preset value (FIG. 2 illustrates a stacked structure of elements included in an electronic device. [¶ 0054] … ding to an embodiment. …  According to an embodiment, the display panel 230 may output at least one content or item (e.g., a text, an image, a video, an icon, a widget, a symbol, or the like). For example, the display panel 230 may include a liquid crystal display (LCD) panel, a light-emitting diode (LED) display panel, an organic LED (OLED) display panel, a microelectromechanical systems (MEMS) display panel, or an electronic paper display panel. [¶ 0058] … According to an embodiment, a force sensor 240 may detect pressure (or force) on a display (e.g., a surface of the cover glass 210) by an external object (e.g., a finger of the user or a or an electronic pen). [¶ 0060] … the processor 460 may perform a second function associated with the first function if touch pressure of a second level is sensed in the force sensor 430 during the execution of the first function. The processor 460 may determine the second function based on at least one of a location at which the pressure of the second level is sensed, the intensity of the pressure, the number of points at which the pressure is sensed, a speed of the pressure, a direction of the pressure, and duration of the pressure. The pressure of the second level may mean pressure of the intensity within a specified range. The intensity of the 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON, MYERS, and KARSTENS with that of CHOI for advantage to provide various user interfaces based on pressure sensed by a force sensor while a display is turned off. [CHOI: ¶ 0005)

Regarding Claim 43 (New), the combination of MOON and MYERS teaches the mobile terminal of claim 40. 
While the combination of MOON and MYERS does not explicitly teach, or is not relied on to teach, in the same field of endeavor, CHOI teaches: 
wherein the pressure-sensitive components are further configured to detect a second pressure, and wherein the processor is further configured to control the mobile terminal to be started when the second pressure exceeds a preset value (FIG. 2 illustrates a stacked structure of elements included in an electronic device. [¶ 0054] … ding to an embodiment. …  According to an embodiment, the display panel 230 may output at least one content or item (e.g., a text, an image, a video, an icon, a widget, a symbol, or the like). For example, the display 

Motivation to combine the teaching of MOON and MYERS with that of CHOI given in Claim 34 above.

Claims 35 and 44 rejected under 35 U.S.C. 103 as being unpatentable over MOON in view of MYERS, KARSTENS, and U.S. Patent Publication 2018/0341522 A1 to BAI (hereinafter “BAI”).

Regarding Claim 35 (New), the combination of MOON, MYERS, and KARSTENS teaches the electronic device of claim 32. 
MOON further discloses: 
wherein the processor comprises an artificial intelligence chip (the electronic device may include at least one physical key button that is disposed to be at least partially exposed to the outside. … the key button may also be disposed on the other side of the electronic device and may perform a power ON/OFF function, a wake-up/sleep function, and the like. [¶ 0239]. The Examiner notes that 1) ¶¶ 0047, 0049, 0051, and 0052 of the present published Specification recite “the AI chip is configured to perform operation processing,” and 2) no specific characteristics, functions, or structure consistent with the artificial intelligent as would be understood by a Person Of Skill In The Art (POSITA), such as disclosure as to e.g., a neuromorphic processing unit designed on the basis of machine learning/training and artificial neural network and/or processors able to read the human behavioral conditions and do computation the on basis of it are found disclosed in the present disclosure. Therefore, for the purposed of examination, artificial intelligence (AI) is interpreted as simply a descriptive chip (e.g., a CPU, controller, microprocessor or similar))

While, as AI is interpreted, MOON discloses an artificial intelligence chip, in the same field of endeavor and in the spirit of the present invention, BAI is further relied on to teach: 
wherein the processor comprises an artificial intelligence chip (The processor described in the implementations of the disclosure can be an application processor. An artificial intelligence (AI) module can be in the form of hardware and/or software. When the AI module includes a hardware configuration, the application processor can be integrated with or separated from the AI module. The disclosure is not limited thereto. [¶ 0033] … When the AI module is integrated with the application processor, if the application processor is a single core processor, the AI module can be an intelligent micro-processing circuit in the application processor. If the application processor is a multi-core processor, the AI module can be a single intelligent microprocessor core in the multi-core processor or an intelligent micro-processing circuit in one of the microprocessor cores. [¶ 0034])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON, MYERS, and KARSTENS with that of BAI for advantage to provide an application 

Regarding Claim 44 (New), the combination of MOON and MYERS teaches the mobile terminal of claim 40. 
MOON further discloses: 
wherein the processor comprises an artificial intelligence chip (the electronic device may include at least one physical key button that is disposed to be at least partially exposed to the outside. … the key button may also be disposed on the other side of the electronic device and may perform a power ON/OFF function, a wake-up/sleep function, and the like. [¶ 0239]. The Examiner notes that 1) ¶¶ 0047, 0049, 0051, and 0052 of the present published Specification recite “the AI chip is configured to perform operation processing,” and 2) no specific characteristics, functions, or structure consistent with the artificial intelligent as would be understood by a Person Of Skill In The Art (POSITA), such as disclosure as to e.g., a neuromorphic processing unit designed on the basis of machine learning/training and artificial neural network and/or processors able to read the human behavioral conditions and do computation the on basis of it are found disclosed in the present disclosure. Therefore, for the purposed of examination, artificial intelligence (AI) is interpreted as simply a descriptive adjective of a general processing chip (e.g., a CPU, controller, microprocessor or similar))


While, as AI is interpreted, MOON discloses an artificial intelligence chip, in the same field of endeavor and in the spirit of the present invention, BAI is further relied on to teach: 
wherein the processor comprises an artificial intelligence chip (The processor described in the implementations of the disclosure can be an application processor. An artificial intelligence (AI) module can be in the form of hardware and/or software. When the AI module includes a hardware configuration, the application processor can be integrated with or separated from the AI module. The disclosure is not limited thereto. [¶ 0033] … When the AI module is integrated with the application processor, if the application processor is a single core processor, the AI module can be an intelligent micro-processing circuit in the application processor. If the application processor is a multi-core processor, the AI module can be a single intelligent microprocessor core in the multi-core processor or an intelligent micro-processing circuit in one of the microprocessor cores. [¶ 0034])

Motivation to combine the teaching of MOON and MYERS with that of BAI given in Claim 35 above.

Claim 50 rejected under 35 U.S.C. 103 as being unpatentable over KARSTENS in view of MYERS.

Regarding Claim 49 (New), KARSTENS discloses a method comprising: 
detecting, by pressure-sensitive components of an electronic device, a pressure applied to the electronic device;
determining, using the pressure, a position at which the electronic device is held; and
controlling [functions to initiated] based on the position at which the electronic device is held.

(changing device functionality based on: orientation of the device; how the device is being held; [¶¶  0023 – 0025]… one or more of sensors 306 may detect a change in an environmental condition, such as how device 302 is being held. Touch/pressure sensors 312 may detect a manner in which device 302 is being held. Numerous touch/pressure sensors 312 may be located around the edges of device 302. As an example, if a user holds device 302 in a position where two hands are on device 302, one on each end of device 302 with respect to the orientation of device 302 shown in FIG. 3, and with the user's fingers on video gaming controls located on the device, then specific ones of touch/pressure sensors 312 will be activated. The specific ones of touch/pressure sensors 312 send their signals to data processing system 304. Data processing system 304 references touch/pressure sensor patterns stored in storage 322 for the initiated touch/pressure sensors 312 to determine which function should be initiated. With reference to the above example, detecting that the user is holding device 302 in a position where two hands are on device 302, 

While KARSTENS discloses “Data processing system 304 references touch/pressure sensor patterns stored in storage 322 for the initiated touch/pressure sensors 312 to determine which function should be initiated” [¶¶  0033 and 0034], KARSTENS does not explicitly disclose, or is not relied on to disclose the function of: 
control one of the left-side display area or the right-side display area to display touch keys (Device 10 may have a flexible display such as flexible display 14. [¶ 0039] … The display pixel array may be, for example, an organic light-emitting diode (OLED) array. [¶ 0039] … The use of OLED technology to form flexible display 14. [¶ 0040] … Display 14 may have portions that are visible on a front side such as front surface 22 of device control” the display areas may be interpreted as “controlling” whether “to display” – not necessarily or explicitly “controlling” what “to display.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of KARSTENS with that of MYERS for advantage of an electronic device … provided … [with] a flexible display with bent edges. Bent edges of the flexible display may be visible along a sidewall or edge of the electronic device. (MYERS: ¶ 0033)

Claim 50 rejected under 35 U.S.C. 103 as being unpatentable over KARSTENS in view of MYERS and BAE.

Regarding Claim 50 (New), the combination of KARSTENS and MYERS teaches the method of claim 49: 

 MYERS does not explicitly teach, or is not relied on to teach, in the same field of endeavor, BAE teaches: 
further comprising:
detecting, by the pressure-sensitive components, a second pressure; and controlling the electronic device to be maintained in a sleep state when the second pressure does not exceed a preset value (the electronic device 101 may switch the inactive status to the active status in response to a user manipulation (e.g., pressing of a physical button or a specific touch gesture). The active status may be referred to as various terms such as a wake-up status, an awake status, a wake-up mode, an awake-mode, a general mode, an active mode, or the like, but is not limited to a term used in the present disclosure. [¶ 0029] … Referring to FIG. 2 … an electronic device 201 may include a display panel 210, a display driving IC (DDI) 215, a touch sensor 220, a touch sensor IC 225, a pressure sensor 230, a pressure sensor IC 235, a haptic actuator 240, a memory 250, and a host processor 260. [¶ 0038] … The pressure sensor 230 may sense pressure (or force) applied by an external object (e.g., a finger or an electronic pen). [¶ 0048] … the pressure sensor IC 235 may include an embedded memory … the memory may store information on a region in which the pressure of the touch is recognized and information for discretely distinguishing pressure strength of the detected touch, in the sleep status. … in the sleep status, the pressure sensor IC 235 may provide a first pressure value to the DDI 215 when the value of the first pressure being above/higher or below/lower than the second pressure; 2) the sleep state when the second pressure exceeds the preset value.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of KARSTENS and MYERS with that of BAE for advantage to support an active status allowing a user to concentratedly use the function of the electronic device 101 and an inactive status for waiting for the use of the user. (BAE: ¶ 0028)

Claim 51 rejected under 35 U.S.C. 103 as being unpatentable over KARSTENS in view of MYERS and CHOI.

Regarding Claim 51 (New), the combination of KARSTENS and MYERS teaches the method of claim 49: 
further comprising:
detecting, by the pressure-sensitive components, a second pressure; and
controlling the electronic device to be started when the second pressure exceeds a preset value.

wherein the pressure-sensitive components are further configured to detect a second pressure, and wherein the processor is further configured to control the electronic device to be started when the second pressure exceeds a preset value (FIG. 2 illustrates a stacked structure of elements included in an electronic device. [¶ 0054] … ding to an embodiment. …  According to an embodiment, the display panel 230 may output at least one content or item (e.g., a text, an image, a video, an icon, a widget, a symbol, or the like). For example, the display panel 230 may include a liquid crystal display (LCD) panel, a light-emitting diode (LED) display panel, an organic LED (OLED) display panel, a microelectromechanical systems (MEMS) display panel, or an electronic paper display panel. [¶ 0058] … According to an embodiment, a force sensor 240 may detect pressure (or force) on a display (e.g., a surface of the cover glass 210) by an external object (e.g., a finger of the user or a or an electronic pen). [¶ 0060] … the processor 460 may perform a second function associated with the first function if touch pressure of a second level is sensed in the force sensor 430 during the execution of the first function. The processor 460 may determine the second function based on at least one of a location at which the pressure of the second level is sensed, the intensity of the pressure, the number of points at which the pressure is sensed, a speed of the pressure, a direction of the pressure, and duration of the pressure. The pressure of the second level may 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of KARSTENS and MYERS with that of CHOI for advantage to provide various user interfaces based on pressure sensed by a force sensor while a display is turned off. [CHOI: ¶ 0005)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644